DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/310,358 application filed February 22, 2022.  Claims 1-8 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted July 29, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 4/15, line 14).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “H”, “L1”, and “L2” (see page 8/15, lines 1 and 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following language renders the claims indefinite:
Claim 1:
Lines 1-2 recites “a low-speed marine engine”, which is a relative term which renders the claim indefinite. The term “low-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Line 6, in part, recites “the outside of the cylinder”.  There is insufficient antecedent basis for this recitation.
Line 9, in part, recites “the scavenging port”.  However, Examiner suggests amending this to read --the scavenging ports-- since this was previously recited in the claim.
Line 11, in part, recites “the adjacent oil storage grooves”. There is insufficient antecedent basis for this recitation.
Line 11, in part, recites “the bottom”.  It is unclear to which element “the bottom” is referring.  In other words, the bottom of what?
Lines 12-14, in part, recites “the scavenging port side edges”, “the adjacent scavenging ports”, “the top of the oil discharge groove”, and “the bottoms of the two adjacent oil storage grooves”, all of which lack antecedent basis.  Further, Examiner suggests amending the “top of the oil discharge groove” to read --top of the oil discharge grooves--.

Claim 2:
Lines 5-6, in part, recites “the inner part of the cylinder wall is 2 to 5 mm”.  There is insufficient antecedent basis for this limitation. Examiner believes this should read --the inner [[part]] side of the cylinder wall is 2 to 5 mm--.
Claim 3:
Line 5, in part, recites “the inner portion of the oil passage”.  There is insufficient antecedent basis for this recitation.
Claim 4:
Line 3, in part, recites “the bottom”.  It is unclear to which element “the bottom” is referring.  In other words, the bottom of what?
Concerning line 4, Examiner suggests amending “a "wavy" shape; and the shape of the oil passage” to read --a "wavy" shape; [[and]] wherein the “wavy” shape of the oil passage-- for clarity.
Line 5, in part, recites “the shape of the scavenging port upper edges”. There is insufficient antecedent basis for this recitation.
Claim 5:
Concerning line 6, Examiner suggests amending “an "arch" shape; and the shape of the upper portion” to read --an "arch" shape; [[and]] wherein the “arch” shape of the upper portion-- for clarity.
Claim 7:
Line 2, in part, recites “the bottom of the oil discharge groove”.  There is insufficient antecedent basis for this recitation.

Claims 6 and 8:	
Claims 6 and 8 are rejected as being dependent upon a rejected base claim. 


Allowable Subject Matter
Claims 1-8 are allowable over the prior art.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747